2015 IL App (1st) 150263
                                      No. 1-15-0263
                              Opinion filed February 20, 2015

                                                                           FIFTH DIVISION

                                            IN THE

                           APPELLATE COURT OF ILLINOIS

                                      FIRST DISTRICT


     CURTISS LLONG BEY,                          )      Appeal from the Circuit Court
                                                 )      of Cook County.
          Plaintiff-Appellant,                   )
                                                 )
          v.                                     )      No. 15 COEL 000003
                                                 )
     GEORGE BROWN,                               )      The Honorable
                                                 )      David A. Skryd,
          Defendant-Appellee.                    )      Judge, presiding.



           JUSTICE GORDON delivered the judgment of the court, with opinion.
           Presiding Justice Palmer and Justice Reyes concurred in the judgment and opinion.




                                         OPINION


¶1             On January 5, 2015, the Chicago Board of Election Commissioners

       notified plaintiff Curtiss Llong Bey of its decision not to print his name on the

       February 24, 2015, ballot for alderman of the ninth ward of the City of Chicago.
     No. 1-15-0263

       Plaintiff then filed a petition for review with the circuit court. On January 8,

       2015, defendant George Brown objected to plaintiff's petition for judicial

       review on the basis that plaintiff: (1) failed to comply with the service

       provisions of section 10-10.1 of the Election Code (10 ILCS 5/10-10.1 (West

       2012)) requiring service by registered or certified mail; and (2) failed to name

       the Chicago Board of Election Commissioners (Electoral Board) in his petition

       for review.

¶2           On January 14, 2015, the circuit court dismissed the matter for lack of

       jurisdiction. For the following reasons, we agree and dismiss the appeal.

¶3                                   BACKGROUND

¶4                                I. The Election Board

¶5           Plaintiff Curtiss Llong Bey filed a nominating petition seeking to place

       his name on the February 24, 2015, ballot as a candidate for alderman of the

       ninth ward in the City of Chicago.

¶6           Defendant George Brown filed an "Objector's Petition" alleging: (1) that

       plaintiff failed to file a "Statement of Economic Interest"; and (2) that plaintiff

       signed each of 66 petition sheets containing approximately 900 signatures as a

       witness to those signatures and that plaintiff did not personally witness each and

       every person sign his or her name.



                                              2
       No. 1-15-0263

¶7               Plaintiff responded in a document dated December 16, 2014, that he had

         filed a "Statement of Economic Interest" and that his signatures were in order.

¶8               On January 5, 2015, the Electoral Board issued its "Findings and

         Decision," in which it stated that a hearing officer had held an evidentiary

         hearing on the issue of whether plaintiff had witnessed every signature.

         Plaintiff testified at the hearing, and the hearing officer "found that the

         Candidate's testimony that he witnessed all of the signatures that he swore to

         have witnessed was not credible and thus called into question the integrity of all

         of his petition sheets." Accordingly, the hearing officer found an appearance of

         fraud and ruled that the petition should be invalidated and the objections

         sustained.

¶9               The Electoral Board adopted the hearing officer's recommended findings

         and conclusions of law, and ordered that plaintiff's name not be printed on the

         ballot for the general election to be held on February 24, 2015.

¶ 10             The last page of the Electoral Board's decision contains a "Notice," which

         appears in bold after the signatures of the three commissioners, and it reads in

         full:

                 "NOTICE: Pursuant to Section 10-10.1 of the Election Code (10 ILCS

                 5/10-10.1), a party aggrieved of this decision and seeking judicial review

                 of this decision must file a petition for judicial review with the Clerk of

                                                  3
       No. 1-15-0263

                the Circuit Court of Cook County within 5 days of service of the decision

                of the Electoral Board."

¶ 11            There was no dispute before the circuit court that plaintiff filed his

         subsequent petition within five days of service of the decision of the Electoral

         Board, as the above notice directed him to do. The issue was whether plaintiff

         acted fully "[p]ursuant to Section 10-10.1 of the Election Code" (10 ILCS 5/10-

         10.1 (West 2012)) as the notice also instructed. This statutory section is quoted

         in full in our Analysis section below.

¶ 12                                  II. The Circuit Court

¶ 13            On January 8, 2015, plaintiff filed a petition with the circuit court entitled

         "Candidate's Petition." Plaintiff asked for dismissal of the objector's petition on

         the grounds: (1) that the objector had failed to provide the required appendix

         sheet indicating the page and line upon which the protested signature appears;

         and (2) that the objector failed to attach the required exhibits showing an

         irregularity.

¶ 14            On January 8, plaintiff also filed with the circuit court a "Petition for

         Review of Administrative Action," a "Notice of Motion," and a "Notice of

         Motion and Emergency Motion." The "Notice of Motion" and the "Notice of

         Motion and Emergency Motion" each had sections entitled "Proof of Service by

         Mail" and "Proof of Service by Hand-Delivery."

                                                  4
       No. 1-15-0263

¶ 15              The sections entitled "Proof of Service by Mail" state: "I, Curtiss Llong

         Bey, non-attorney certify that I served this notice by mailing a copy to: George

         Brown, Objector[,] 12413 South Wacker Ave[.,] Chicago, Illinois 60628[.] And

         depositing the same, with proper postage prepaid, in the U.S. Mail at: Mail Box

         100th St. at King Dr." These sections do not state on what day this action was

         taken.

¶ 16              The section entitled "Proof of Service by Hand-Delivery" in the "Notice

         of Motion" lists only defendant.

¶ 17              The section entitled "Proof of Service by Hand-Delivery" in the "Notice

         of Motion and Emergency Motion" lists both the "Electoral Board" and

         defendant, and states that plaintiff both personally served them and mailed this

         notice to them by dropping it in a mailbox. Although there are blank spaces in

         this section for a date to be completed, the date sections are left blank. The

         section begins: "I, Curtiss Llong Bey, non-attorney[,] certify that on the __ day

         of ______, 2015, I served this notice ***."

¶ 18              Plaintiff's "Emergency Motion" stated:         "Specific references of

         'objections' do not appear in the Objector's Petition; for there is no Appendix

         present, nor is [sic] there any examples of alleged signature irregularities, page

         or line."



                                                 5
       No. 1-15-0263

¶ 19             On January 14, 2015, the circuit court entered a written order stating in

         full:    "This matter having been heard is hereby dismissed for lack of

         jurisdiction; the Court hereby finding the Candidate failed to properly serve the

         parties by registered or certified mail and for failure to file proof of service with

         the Clerk of Court as required by statute."

¶ 20             On January 22, 2015, plaintiff filed in the circuit court an "Emergency

         Motion[:] Motion to Vacate Order to Dismiss[,] January 14, 2015."               This

         motion reiterated what was stated in the prior "Emergency Motion," namely,

         that: "Specific references of 'objections' do not appear in the Objector's Petition;

         for there is no Appendix present, nor is [sic] there any examples of alleged

         signature irregularities, page or line."

¶ 21             A "Notice of Motion," also filed January 22, states that service was made

         on defendant by depositing the motion in a mailbox and by fax. The notice

         does not list the Election Board.

¶ 22             A "Notice of Motion and Emergency Motion," also filed January 22,

         states: (1) that service was made to defendant by depositing the motion in a

         mailbox; (2) that service was made by hand-delivery on defendant and on his

         counsel, Luke J. Keller; and (3) that service was made "by certified mail[,]

         notice and motion sent the [sic] to the parties noted above." Below this line

         appears:

                                                    6
       No. 1-15-0263

                    "Certified Mail 0000 0000 0000 0000 0000 Return Receipt Requested

                {GEORGE BROWN}

                    Certified Mail 0000 0000 0000 0000 0000 Return Receipt Requested

                {LUKE J. KELLER}"

         The above seems to be a reference to a certified mail number but no number is

         filled in. In addition, there is not even a set of zeros for the Electoral Board.

¶ 23            The appellate record contains a black-and-white photocopy of three

         certified mail receipts with payment transaction slips. Two of the receipts and

         three of the slips are partially obscured because the documents appear to have

         been laid partially on top of one another when photocopied. The transaction

         slips are dated January 22, 2015, and the certified mail receipts are addressed

         to: (1) the Electoral Board; (2) Luke J. Keller; and (3) "Commissioner Rich"

         and "Chairman Langdon." The rest of the names on the third receipt are not

         visible.

¶ 24            On January 28, 2015, the circuit court issued a written order which stated

         in full: "This case having been on call and heard by this court; Candidate's

         motion to vacate the order to dismiss is hereby denied. This matter is off call."

¶ 25                                     III. The Appeal

¶ 26            On January 30, 2015, plaintiff filed a "Notice of Appeal" in the circuit

         court naming the January 28, 2015, order as the order being appealed.

                                                 7
       No. 1-15-0263

¶ 27           In the appellate record, after the "Notice of Appeal," there appears to be

         another black-and-white photocopy of the January 22, 2015, certified receipts

         and transaction slips which, like the first photocopy, is partially obscured by

         overlapping documents.

¶ 28           After these black-and-white photocopies are three color photocopies of

         certified mail receipts. However, the fees sections and the postmark sections

         are blank, and the receipts are not dated. They are addressed to: (1) the

         Electoral Board; (2) Luke J. Keller; and (3) the Electoral Board commissioners,

         including Chairman Langdon D. Neal and Commissioners Richard A. Cowen

         and Marisel A. Hernandez.

¶ 29           The appellate record does not contain: (1) a "Statement of Economic

         Interests" by plaintiff; (2) the petition sheets that were the subject of the

         Electoral Board's decision; or (3) certified or registered mail receipts showing

         service on the Electoral Board or defendant on January 8, 2015, when plaintiff

         filed with the circuit court a "Petition for Review of Administrative Action."

¶ 30           The photocopies appear to show that certified mail receipts were not

         utilized until January 22, 2015, which was more than a week after the circuit

         court's January 14, 2015, order dismissing the petition for lack of jurisdiction.

         The appellate record does not contain any original certified receipts.



                                                8
       No. 1-15-0263

¶ 31                               IV. The Expedited Briefing

¶ 32           On January 30, 2015, plaintiff also filed an emergency pro se motion

         with the appellate court asking this court to vacate the trial court's order to

         dismiss. On February 5, 2015, plaintiff filed: (1) an emergency pro se motion

         asking the appellate court to rule on his election case, so that his name could be

         placed on the February 24, 2015, ballot; and (2) a pro se brief.

¶ 33           The pro se brief contains a photocopy of a "Statement of Economic

         Interests," file stamped by the Cook County clerk's office as received on

         October 8, 2014. All the responses in the statement are filled out with zeros or

         the word "none." This statement does not appear in the record on appeal.

¶ 34           The brief also contains three black-and-white photocopies of certified

         mail receipts addressed to: (1) the Electoral Board commissioners; (2) Luke J.

         Keller; and (3) the Electoral Board. The fees section and the postmark section

         are blank, and so is the section which is to be completed upon delivery. There

         is also no date.

¶ 35           Although the brief has a section entitled "Jurisdiction," it does not

         address the question of whether the trial court properly dismissed plaintiff's

         petition for lack of jurisdiction.

¶ 36           On February 6, 2015, the appellate court ruled that the emergency motion

         was premature and denied it. The appellate court further ordered that the

                                                9
       No. 1-15-0263

         "defendant-appellant" must either hire a lawyer or follow the applicable

         supreme court rules in prosecuting an appeal.            The order further stated:

         "Appellant's motion to expedite appeal is granted. Appellee to file his brief by

         February 12, 2015. Reply brief due February 15, 2015."

¶ 37           Instead of filing a brief as ordered, defendant chose instead to file a

         "motion to dismiss appeal for lack of jurisdiction," with a sentence stating "[i]f

         this Motion is not granted, Defendant-Appellee respectfully requests [an

         additional] five days to file a Brief in support of the underlying decision." This

         motion flies in the face of our order directing an expedited briefing schedule.

         Appellate court orders are not advisory. Since the issue on appeal and the issue

         in the motion are one and the same, namely, jurisdiction, we will consider

         defendant's motion as his brief on appeal.

¶ 38           After defendant's motion, plaintiff filed a pro se reply brief which, like

         his initial brief, does not discuss the jurisdiction issue before us. The brief is

         captioned both a "Reply Brief" and a "Motion for Default Judgment," and it

         contains a page entitled "Proof of Service" for "the attached 'Motion for Default

         Judgment." The "Proof of Service" contains a section entitled "Proof of Service

         by Certified Mail" which names "Board Members, 8th Floor," "The Electoral

         Board, 6th Fl," and "Atty. Luke J. Keller." Attached to the proof is a color




                                                 10
       No. 1-15-0263

         photocopy of three "Return Receipt[s]" and the sections entitled "Complete the

         Section on Delivery" are blank.

¶ 39                                       ANALYSIS

¶ 40           The only issue before us is jurisdiction. Even if we found jurisdiction,

         we could not then consider the underlying substantive issues, which concerned

         the candidate's nominating sheets and statement of economic interests, since

         those documents are not in the record on appeal. Thus, even if we found that

         we had jurisdiction, the time and practical constraints are such that plaintiff's

         name could not be placed on the ballot in time for the general election, which is

         only a few days away.

¶ 41           However, we conclude, for the reasons discussed below, that we lack

         jurisdiction.

¶ 42                                 I. Standard of Review

¶ 43           The question before us on appeal is whether plaintiff complied with

         section 10-10.1 of the Election Code (10 ILCS 5/10-10.1 (West 2012)) in his

         method of service. Whether plaintiff's failure to comply with the Election Code

         deprived the circuit court, and this court, of subject matter jurisdiction is a legal

         question that we review de novo. Bettis v. Marsaglia, 2014 IL 117050, ¶ 12.




                                                 11
       No. 1-15-0263

¶ 44                               II. The Governing Statute

¶ 45           "Circuit courts may exercise jurisdiction over election cases only as

         provided by statute." Bettis, 2014 IL 117050, ¶ 14. Recently, our supreme

         court specifically discussed section 10-10.1 of the Election Code and held:

         "When a court exercises special statutory jurisdiction, that jurisdiction is limited

         to the language of the act conferring it, and the court has no powers from any

         other source." Bettis, 2014 IL 117050, ¶ 14.

¶ 46           The governing statutory section for this appeal is section 10-10.1(a) of

         the Election Code (10 ILCS 5/10-10.1(a) (West 2012)), and it states in full:

                   "(a) Except as otherwise provided in this Section, a candidate or

               objector aggrieved by the decision of an electoral board may secure

               judicial review of such decision in the circuit court of the county in

               which the hearing of the electoral board was held. The party seeking

               judicial review must file a petition with the clerk of the court and must

               serve a copy of the petition upon the electoral board and other parties to

               the proceeding by registered or certified mail within 5 days after service

               of the decision of the electoral board as provided in Section 10-10. The

               petition shall contain a brief statement of the reasons why the decision of

               the board should be reversed. The petitioner shall file proof of service

               with the clerk of the court. No answer to the petition need be filed, but

                                                12
       No. 1-15-0263

               the electoral board shall cause the record of proceedings before the

               electoral board to be filed with the clerk of the court on or before the date

               of the hearing on the petition or as ordered by the court.

                   The court shall set the matter for hearing to be held within 30 days

               after the filing of the petition and shall make its decision promptly after

               such hearing." (Emphasis added.) 10 ILCS 5/10-10.1(a) (West 2012).

¶ 47           Section 10-10 of the Election Code (10 ILCS 5/10-10 (West 2012)),

         which is mentioned in the quote above, governs the proceedings of the Electoral

         Board, not the service of the party seeking judicial review of the Electoral

         Board's decision.

¶ 48           Section 10-10.1(a) outlines four explicit prerequisites to establish subject

         matter jurisdiction. Specifically, the party seeking judicial review must: (1)

         "file a petition with the clerk of the court *** within 5 days" after the Board's

         service of its decision; (2) serve copies of the petition "upon the electoral board

         and other parties to the proceeding by registered or certified mail within 5 days"

         after the Board's service of its decision; (3) state in that petition "why the

         decision of the board should be reversed"; and (4) "file proof of service with the

         clerk of the court." 10 ILCS 5/10-10.1(a) (West 2012).




                                                 13
       No. 1-15-0263

¶ 49           In the instant appeal, the second and fourth requirements are at issue. If

         plaintiff failed to serve by registered or certified mail as required, then proof of

         an act not done is obviously not possible.

¶ 50                                 III. Strict Compliance

¶ 51            Although some appellate courts had previously held that substantial

         compliance was sufficient, our supreme court has recently held: "There is no

         question that strict compliance with section 10-10.1(a) is required." Bettis,

         2014 IL 117050, ¶ 16. Thus, as long as the dictates of section 10-10.1(a) are

         clear and not confusing, they must be strictly observed. Bettis, 2014 IL 117050,

         ¶¶ 16, 22-23, 28. In the case at bar, plaintiff has not argued that there was

         anything confusing about section 10-10.1(a)'s requirement of "registered or

         certified mail." 10 ILCS 5/10-10.1(a) (West 2012).

¶ 52                    IV. No Service by Registered or Certified Mail

¶ 53           The record on appeal shows that plaintiff failed to serve a copy of his

         petition "upon the electoral board and other parties to the proceeding by

         registered or certified mail within 5 days after service of the decision of the

         electoral board," as section 10-10.1(a) requires. (Emphasis added.) 10 ILCS

         5/10-10.1(a) (West 2012).

¶ 54           On January 8, 2015, three days after the Electoral Board's decision,

         plaintiff filed his petition seeking judicial review of the Electoral Board's

                                                14
       No. 1-15-0263

         decision. The petition was accompanied by two "Notice[s] of Motion." These

         notices contain sections entitled "Proof of Service." In the proof sections,

         plaintiff swore that he completed service by hand delivery and by dropping the

         petition in a particular mailbox with prepaid postage. There is no mention of

         registered or certified mail.

¶ 55            The first indication in the record that plaintiff utilized certified mail

         occurs on January 22, 2015, which is more than a week after the circuit court

         already dismissed the case for lack of jurisdiction. There are photocopies of

         certified mail receipts with payment transaction slips dated January 22, 2015.

¶ 56            Utilizing certified mail on January 22 is like closing the barn door when

         the horse is already a mile down the road. It is just too late. While "access to a

         place on the ballot is a substantial right not lightly to be denied," that concern

         does not undercut the strict compliance with section 10-10.1(a) (10 ILCS 5/10-

         10.1(a) (West 2012)) explicitly required by our supreme court. Bettis, 2014 IL

         117050, ¶ 28. Plaintiff failed to send his petition for judicial review by

         registered or certified mail as required by statute and we, thus, lack jurisdiction

         to hear it.

¶ 57                                     CONCLUSION

¶ 58            For the foregoing reasons, we agree with the circuit court and dismiss



                                               15
       No. 1-15-0263

          this appeal for lack of jurisdiction.

¶ 59            Appeal dismissed.




                                                  16